         Case 3:18-cv-02104-RNC Document 11 Filed 12/28/18 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

PAMELA DE PENA, EXECUTRIX OF THE                      )
ESTATE OF MANUEL DE PENA                              )
                                                      )
                       Plaintiff                      )
                                                      )
v.                                                    )               CIVIL DOCKET NO.
                                                      )               3:18-cv-02104-RNC
                                                      )
UBER TECHNOLOGIES, INC.; RASIER, LLC;                 )
RASIER-NY, LLC; AKHTAR & SONS, INC.;                  )
BSD TWO, INC.; and MANPREET SINGH                     )
                                                      )
                       Defendants                     )
                                                      )

                ANSWER, SPECIAL DEFENSES, AND JURY DEMAND OF
                    DEFENDANT UBER TECHNOLOGIES, INC.

       Defendant Uber Technologies, Inc. (“Uber”) hereby makes this its Answer to Plaintiff

Pamela De Pena’s (“Plaintiff”) Complaint (“Complaint”). Unless expressly answered herein, all

allegations of the Complaint are denied.

FIRST COUNT

       1.-25. The First Count is not directed to Uber and therefore does not require a response;

however, in the event that this paragraph is read to apply to Uber, it is denied.

SECOND COUNT

       1.-25. The Second Count is not directed to Uber and therefore does not require a

response; however, in the event that the paragraphs are read to apply to Uber, it is denied.

THIRD COUNT

       1.-25. The Third Count is not directed to Uber and therefore does not require a response;

however, in the event that the paragraphs are read to apply to Uber, it is denied.
         Case 3:18-cv-02104-RNC Document 11 Filed 12/28/18 Page 2 of 8




FOURTH COUNT

       1.-29. The Third Count is not directed to Uber and therefore does not require a response;

however, in the event that the paragraphs are read to apply to Uber, it is denied.

FIFTH COUNT

       1.-29. The Third Count is not directed to Uber and therefore does not require a response;

however, in the event that the paragraphs are read to apply to Uber, it is denied.

SIXTH COUNT

       1. Denied.

       2. Denied.

       3. Denied.

       4. Denied.

       5. Denied.

       6. Denied.

       7. Denied.

       8. Denied.

       9. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

       10. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

       11. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.




                                                 2
  Case 3:18-cv-02104-RNC Document 11 Filed 12/28/18 Page 3 of 8



12. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

13. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

14. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

15. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

16. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

17. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

18. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

19. a.-i. Uber is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in this paragraph and calls upon Plaintiff to prove

   the same.

20. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

21. a.-f. Uber is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in this paragraph and calls upon Plaintiff to prove

   the same.




                                         3
         Case 3:18-cv-02104-RNC Document 11 Filed 12/28/18 Page 4 of 8



       22. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

       23. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

       24. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

       25. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

       26. Admitted.

       27. Denied.

       28. Denied.

       WHEREFORE, Uber says that Plaintiff’s Complaint against it should be dismissed and

that judgment enter for Uber, together with its costs.

SEVENTH COUNT

       1. Admitted.

       2. Denied.

       3. Denied.

       4. Denied.

       5. Denied.

       6. Denied.

       7. Denied.

       8. Denied.

       9. Denied.

                                                 4
  Case 3:18-cv-02104-RNC Document 11 Filed 12/28/18 Page 5 of 8



10. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

11. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

12. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

13. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

14. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

15. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

16. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

17. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

18. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

19. Uber is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

20. a.-i. Uber is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in this paragraph and calls upon Plaintiff to prove

   the same.



                                         5
         Case 3:18-cv-02104-RNC Document 11 Filed 12/28/18 Page 6 of 8



       21. a.-g. Denied.

       22. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

       23. a.-f. Uber is without knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in this paragraph and calls upon Plaintiff to prove

           the same.

       24. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

       25. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

       26. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

       27. Uber is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in this paragraph and calls upon Plaintiff to prove the same.

       WHEREFORE, Uber says that Plaintiff’s Complaint against it should be dismissed and

that judgment enter for Uber, together with its costs.

EIGHTH COUNT

       1.-28. The Third Count is not directed to Uber and therefore does not require a response;

however, in the event that the paragraphs are read to apply to Uber, it is denied.

NINETH COUNT

       1.-28. The Third Count is not directed to Uber and therefore does not require a response;

however, in the event that the paragraphs are read to apply to Uber, it is denied.




                                                 6
         Case 3:18-cv-02104-RNC Document 11 Filed 12/28/18 Page 7 of 8



                                     SPECIAL DEFENSES

                                  FIRST SPECIAL DEFENSE

       And further answering, Defendant states that Plaintiff’s recovery, if any, must be

diminished in accordance with the provisions of C.G.S. § 52-572h by the proportion of

negligence which is attributable to the decedent Manuel De Pena (“Decedent”). Defendant says

that Decedent was negligent and that his own negligence was the actual and proximate cause of

any injuries, damages, or losses claimed, in one or more of the following:

           a. Decedent failed to use the amount of care which was appropriate under the

               circumstances;

           b. Decedent failed to make proper and reasonable use of his faculties and senses;

               and

           c. Decedent failed to use reasonable care for his own safety commensurate with the

               existing circumstance and conditions.

                                SECOND SPECIAL DEFENSE

       And further answering, Defendant says that the decedent Manuel De Pena failed to take

reasonable and prudent measures necessary and proper to mitigate whatever damages he might

have sustained as a result of the acts or omissions complained of in Plaintiff’s Complaint.

                                        JURY DEMAND

       Defendant Uber Technologies, Inc. hereby requests a jury trial on all claims.




                                                7
         Case 3:18-cv-02104-RNC Document 11 Filed 12/28/18 Page 8 of 8



                                                    Respectfully submitted by,
                                                    Defendant
                                                    UBER TECHNOLOGIES, INC.
                                                    By its attorneys,

                                                    /s/ Lesley P. Chuang
                                                    ___________________________________
                                                    Kevin J. O’Leary, ct30271
                                                    Lesley P. Chuang, ct29468
                                                    COUGHLIN BETKE LLP
                                                    175 Federal Street
                                                    Boston, MA 02110
                                                    (617) 988-8050
                                                    koleary@coughlinbetke.com
                                                    lchuang@coughlinbetke.com


Dated: December 28, 2018



                                 CERTIFICATE OF SERVICE

       I, Lesley P. Chuang, hereby certify that on this 28th day of December 2018, I served a
copy of the within document upon all parties of record via the Court ECF system.

Mary Ann Connors, Esq.
Adelman Hirsch & Connors LLP
1000 Lafayette Boulevard
Bridgeport, CT 06604

Robert O. Hickey, Esq.
Ryan Ryan Deluca LLP
1000 Lafayette Blvd, Suite 800
Bridgeport, CT 06604

                                                    /s/ Lesley P. Chuang
                                                    ___________________________________
                                                    Lesley P. Chuang, Esq. (ct29468)




                                                8
